Title: From George Washington to George Augustine Washington, 12 August 1787
From: Washington, George
To: Washington, George Augustine



Dear George,
Philadelphia 12th Augt 1787

This letter is in acknowledgement of yours of the 5th Instt—and painful indeed it is to find that the drought should continue with such unremitting violence with you, when from other parts (and indeed in your own Neighbourhd) by acct, it is seasonable; and is as much so here as could be wished.
By the Dolphin, Captn Steward, I have sent some Goods, and other articles round; which I hope will arrive safe. Among them,

is a top for the Cupulo of the House, which has been left so long unfinished. I do not suppose there would have been any difficulty in fixing it without directions; but I requested the maker to give them; and they are sent accordingly. The sooner it is put up the better; but before it is done, the wood part (of what is sent) must receive a Coat of white paint. The spire (if it is not the case already) must have that of black; the bill of the bird is to be black. and the Olive branch in the mouth of it, must be green; these two last are otherwise by mistake—Great pains (and Mr Lear understands the Compass) must be taken to fix the points truly; otherwise they will deceive rather than direct—(if they vary from the North, South, East, and West)—one way of doing this may be by my Compass being placed in a direct North line on the ground at some distance from the House by means of which and a plumb line, the point may be exactly placed—that is by having the point in a true line between the plumb line and the Spire—So with respect to the other 3 points. What the paper means by cutting of the top of the present Cupulo, is no more than the small octagon at the very top, so as that the work of the old & New may fit well together; and this, if the sizes of the two do not exactly accord, must be so ordered as to do it. Let particular care be used to putty, or put copper on all the joints to prevent the leaking, & rotting of the wood as it will be difficult, & expensive to repair it hereafter.
Your letter came too late for me to get & send the Mortice locks by the Vessel, but they shall go by the first conveyance that offers as they are already purchased agreeably to Mathews directions. The hinges you will receive in a bundle with the wimble bit agreeable to your Aunts request in a former letter. If the wimble bit (which is a complete one) is given to Mathew take a Memo. of the number and quality of the pieces & make him sign it for I have suspicions that many of my tools are converted after a while to the uses of themselves & called their own.
At your Aunts request a Coach Dog has been purchased and sent for the convenience, & benefit of Madame Moose; her amorous fits should therefore be attended to, that the end for which he is sent, may not be defeated by her acceptance of the services of any other dog.
With respect to the money which has been called for by the

Directors of the Potomk Company, the treasurer must wait till I return; and this cannot be considered as any great indulgence as I have always been punctual hitherto in my payments. As I did not advert to the annual meeting of the Compy myself & did not receive your intimation of it till it was too late I could not appoint a substitute in time & must for these reasons be excused.
If Fairfax does not chuse to stay on his present lay, he must go. I like him very well, but I do not chuse to give away my substance to overlookers; who I am sure cannot make so much in any other way. He cannot I should think have forgot, that his Wages were only £30 a year, & that it was my own act to add ten pounds more, long after the Bargain was made, merely on acct of the trouble he wd have with the fishery.
If Mr Lund Washington wants Dows money he must have it; but really I see no more than the man in the moon, where I am to get money to pay my Taxes &ca &ca &ca if I have made no Crop, & shall have to buy Corn for my people.
You must endeavour to get stuff for the Venitian blinds—one ready made goes by the Vessel which will be more satisfactory than directions in writing, for the proper kind of materials which the rest are to be made.
I have sent the bust of Commodore Paul Jones (given to me by himself) which I request may be placed opposite to my own, in my study on a similar bracket, with that of the latter. I have also sent 14 bushels of prepared Plaister of Paris with which I mean to make another experiment but desire nothing more may be done with it than to have it preserved in a dry & safe place.
I will make enquiry for Gudgeons & let you know the result. Does your Turnip Seed come up? You have frequently in the reports, and in your letters, mentioned preparing ground for, & sowing them, but I do not recollect that in any one you have informed me of the coming up of a single Seed, and I should suppose not a Seed has come up, from the Acct you have given of the weather. It is now sometime since I wrote to Mr Marsteller to know whether there is any probability of his purchasing any of the articles mentioned in my Invoice to him, particularly Blankets—without receivg any answer—I wish you would make this enquiry & let me know—Give my love to Fanny—tell Mr

Lear I have recd & forwarded his letter to Young Mr Lincoln. I am with sincere regard Yr Affectionate Uncle

Go: Washington

